DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 21 November 2022 is acknowledged.  The traversal is on the ground(s) that the examination of Group II (i.e., claims 14-27) would not be a serious burden on the Examiner.  This is found persuasive because of the amendment of claims 1 and 14 and thus, claims 14-27 will be examined along with claims 1-13.
The remaining requirement is still deemed proper and is therefore made FINAL.
Claims 28-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 November 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cottrell et al (U.S. Patent Application Publication 2010/0234519 A1).
             Regarding claim 1, Cottrell et al (see the entire document, in particular, paragraphs [0005], [0011], [0017] and [0024]) teaches a polymerizable liquid (see paragraph [0005] (a composition including monomer X and monomer Y) of Cottrell et al), including (a) an acrylate component (see paragraph [0012] (monomer Y is methyl(meth)acrylate, ethyl(meth)acrylate) of Cottrell et al); (b) a polymeric additive including one or more thermoplastics (see paragraphs [0005] (polyester polyurethane) and [0021] (polyester polyurethane contains polymerized residues of a polyester polyol and a diisocyanate) of Cottrell et al); and (c) a monomeric curing agent including one or more imidazoles, wherein the acrylate component and the one or more imidazoles are co-polymerizable (see paragraphs [0011] (monomer X is selected from vinylimidazoles and N-vinylimidazoles) and [0012] (monomer Y is methyl(meth)acrylate, ethyl(meth)acrylate) of Cottrell et al). As composition claims, the recitation of “exposure to light” (claim 1, last line) is a process limitation which is not given patentable weight in composition claims. Furthermore, none of the claims recite any composition including specific materials (e.g., photoinitiators) for copolymerization by exposure to light.
             Regarding claim 2, see paragraph [0024] (10% AA (acrylic acid) monomer units) of Cottrell et al.
             Regarding claims 3 and 4, see paragraphs [0005] (polyester polyurethane) and [0021] (polyester polyurethane contains polymerized residues of a polyester polyol and a diisocyanate) of Cottrell et al).
              Regarding claims 5 and 6, see paragraphs [0011] (monomer X is selected from vinylimidazoles and N-vinylimidazoles) and [0012] (monomer Y is methyl(meth)acrylate, ethyl(meth)acrylate) of Cottrell et al.
             Regarding claim 8, if the instant composition and the reference composition are physically the same, then the compositions must have the same properties (see MPEP 2112.01(II)) and thus, the monomeric curing agent of Cottrell et al is a solvent for the one or more thermoplastics of Cottrell et al.
              Regarding claims 9 and 10, see paragraph [0017] (cross-liker; butanediol diacrylate) of Cottrell et al.
Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Delzenne et al (U.S. Patent 3,597,343 A).
             Regarding claim 1, Delzenne et al (see the entire document, in particular, col. 1, lines 51-53; col. 2, lines 24-59; col. 3, lines 3-6, 27-29 and 34-43; col. 4, lines 49-52) teaches a polymerizable liquid (see col. 1, lines 51-53 (photopolymerization of ethylenically unsaturated organic compounds) and col. 3, lines 27-29 (solution polymerization) of Delzenne et al), including (a) an acrylate component (see col. 4, lines 49-52 (methyl methacrylate) of Delzenne et al); (b) a polymeric additive including one or more thermoplastics (see col. 4, lines 49-52 (styrene, acrylonitrile) of Delzenne et al); and (c) a monomeric curing agent including one or more imidazoles, wherein the acrylate component and the one or more imidazoles are co-polymerizable (see col. 2, lines 24-59 (imidazole; irradiating with light) of Delzenne et al).
             Regarding claims 5 and 6, see col. 2, lines 39-45 (-NR, R represents an alkyl group of 1-4 carbon atoms; vinyl is RHC=CHH) of Delzenne et al.
Claim(s) 14, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Delzenne et al (U.S. Patent 3,597,343 A).
              Regarding claim 14, Delzenne et al (see the entire document, in particular, col. 1, lines 51-53; col. 2, lines 24-59; col. 3, lines 3-6, 27-29 and 34-43; col. 4, lines 49-52) teaches a process of making a three-dimensional article (see col. 3, lines 34-43 (coating a base on a support, leaving a coating (i.e., the combination of the coating and support is a three-dimensional article)) of Delzenne et al), including (a) providing a polymerizable liquid including an acrylate component, a polymeric additive including one or more thermoplastics and a monomeric curing agent including one or more imidazoles (see col. 4, lines 49-52 (methyl methacrylate), col. 4, lines 49-52 (styrene, acrylonitrile) and col. 2, lines 24-59 (imidazole; irradiating with light) of Delzenne et al; and (b) irradiating the polymerizable liquid with light to form the article (see col. 2, lines 24-59 (irradiating with light) and col. 3, lines 34-43 (coating a base on a support, leaving a coating (i.e., the combination of the coating and support is a three-dimensional article)) of Delzenne et al).
             Regarding claim 18, see col. 3, lines 3-6 (0.01 – 5% by weight) of Delzenne et al.
             Regarding claim 19, since the three-dimensional article recited in Delzenne et al is substantially identical to the three-dimensional article made in the instant process, claimed properties or functions are presumed to be inherent (see MPEP 2112.01(I)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 17, 20, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delzenne et al (U.S. Patent 3,597,343 A) as applied to claims 14, 18 and 19 above, and further in view of Cottrell et al (U.S. Patent Application Publication 2010/0234519 A1).
             Regarding claim 16, Delzenne et al teaches styrene or acrylonitrile as a thermoplastic polymeric additive (see col. 4, lines 49-52 of Delzenne et al), but Delzenne et does not teach (1) a multi-block co-polymer as a thermoplastic polymeric additive. Cottrell et al (see the entire document, in particular, paragraphs [0005], [0011], [0017] and [0024]) teaches a multi-block co-polymer as a thermoplastic polymeric additive (see paragraphs [0005] (polyester polyurethane) and [0021] (polyester polyurethane contains polymerized residues of a polyester polyol and a diisocyanate) of Cottrell et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a multi-block co-polymer as a thermoplastic polymeric additive (as taught by Cottrell et al) for styrene or acrylonitrile as a thermoplastic polymeric additive (as taught by Delzenne et al) because the substitution of one known material for another known material would have yielded predictable results (e.g., a polymerizable liquid) to one of ordinary skill in the art.
             Regarding claim 17, see paragraph [0021] (polyester polyurethane contains polymerized residues of a polyester polyol and a diisocyanate) of Cottrell et al.
             Regarding claims 20, 21, 23 and 24, see paragraph [0017] (cross-linker; butanediol diacrylate) of Cottrell et al.
Allowable Subject Matter
Claims 7, 11-13, 15, 22 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742